                 Case 1:20-cv-00060-BAM Document 22 Filed 10/23/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   IN SEON JEONG, CSBN 291908
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8984
 7          Facsimile: (415) 744-0134
            E-Mail: Inseon.Jeong@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant                    FRESNO DIVISION
12
13
     ROSAMARIA LOPEZ,                                  ) Civil No. 1:20-cv-00060-BAM
14                                                     )
            Plaintiff,                                 ) STIPULATION AND ORDER TO
15                                                     )
            v.                                         ) EXTEND BRIEFING SCHEDULE
16                                                     )
     ANDREW SAUL,                                      )
17                                                     )
     Commissioner of Social Security,                  )
18                                                     )
            Defendant.                                 )
19                                                     )
20
21
22
23
24
25
26
27
28
              Case 1:20-cv-00060-BAM Document 22 Filed 10/23/20 Page 2 of 3


 1
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
 2
     Defendant’s time to file his answering brief with the Court by 21 days to November 18, 2020, and that
 3
     all other scheduling dates set forth in the Court’s Case Management Order shall be extended
 4
     accordingly. This is Defendant’s first request for an extension of time in this matter.
 5
            In light of the global COVID-19 crisis, SSA is switching to new work processes, and is focusing
 6
     on providing the most critical services by mail, phone and online to those most in need. SSA is also
 7
     taking additional steps to protect its employees and help stop the spread of COVID-19, maximizing
 8
     social distancing, including significantly limiting employee access to SSA facilities for health and
 9
     safety only and moving rapidly toward a virtual work environment. Although the agency is working
10
     diligently to provide ongoing services, including legal services, there are practical implications for our
11
     litigation workloads.
12
            Counsel for Defendant, as well as all the support staff in that office, works in the State of
13
     California, where the governor has ordered all residents to stay home, effective March 19, 2020, until
14
     further notice. This order has led to reduced onsite staffing in Offices of the United States
15
     Attorney. Defendant’s counsel coordinates closely with the United States Attorney’s Office and relies
16
     on that office for certain types of administrative support. Moreover, the Governor’s order and the
17
     decision of the Commissioner to implement full-time telework throughout the country has led to
18
     unanticipated strains on internet connectivity for SSA employees.
19
            The closure of schools and state-wide movement restrictions have also impacted the work
20
     schedules of members of the plaintiffs’ bar, and caused many plaintiffs’ attorneys to receive extensions
21
     to original briefing schedules. As the moving parties in Social Security litigation, plaintiffs’ extensions
22
     necessarily affect the briefing deadlines for Defendant’s counsel. Defendant’s counsel now has an
23
     unexpectedly large number of briefs to respond to within the next ten days.
24
            Moreover, the instant case involves the new medical evidence regulations for claims filed after
25
     March 27, 2017. See 20 C.F.R. § 404.1520c. To ensure consistency and proper application of the new
26
     regulations, these cases are subject to a heightened level of review, which necessarily requires
27
     additional time to complete.
28
               Case 1:20-cv-00060-BAM Document 22 Filed 10/23/20 Page 3 of 3


 1
             Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused by
 2
     this delay.
 3
                                                   Respectfully submitted,
 4
 5   Date: October 22, 2020                        CERNEY, KREUZE & LOTT, LLP
 6
                                                   By:    /s/ In Seon Jeong for Shellie Lott*
 7                                                 SHELLIE LOTT
                                                   *Authorized by email on October 22, 2020
 8                                                 Attorneys for Plaintiff
 9   Date: October 22, 2020                        MICHAEL BAILEY
10                                                 United States Attorney
                                                   District of Arizona
11
                                                   By:    /s/ In Seon Jeong
12                                                 IN SEON JEONG
13                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
14
     Of Counsel for the Defendant:
15
16   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
17   CASPAR I. CHAN
     Assistant Regional Counsel
18   Social Security Administration
19   160 Spear Street, Suite 800

20
                                                  ORDER
21
             Pursuant to the parties’ stipulation, and cause appearing, the deadline for Defendant to file a
22
     response to Plaintiff’s Opening Brief is extended to November 18, 2020. All other deadlines in the
23
     Court’s Scheduling Order are modified accordingly.
24
25   IT IS SO ORDERED.
26
         Dated:    October 23, 2020                            /s/ Barbara   A. McAuliffe            _
27                                                      UNITED STATES MAGISTRATE JUDGE
28
